Citation Nr: 1202380	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from December 1961 to December 1965.  He had additional service from December 1965 to December 1969 which has been found to be a bar to VA benefits.  

The Veteran died in July 2002; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran died in July 2002; the immediate cause of death listed on his death certificate is myocardial infarction due to coronary artery disease.  Diabetes mellitus and Crohn's disease are listed as significant conditions contributing to the Veteran's death.

2. At the time of the Veteran's death, he was not service-connected for any disability.

3. The Veteran did not serve in the Republic of Vietnam.

4. The competent evidence fails to demonstrate that the causes of death listed on the Veteran's death certificate were incurred in or related to his military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110 , 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.312(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the instant case, the appellant received notification prior to the initial unfavorable agency decision in September 2008.  Further, as will be discussed in further detail below, the Veteran was not service-connected for any disability prior to his death.  Therefore, notice requirements regarding elements one and two of Hupp are rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

A VA opinion was not obtained in conjunction with the instant claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to obtain a medical opinion when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the appellant does not assert, nor does the record suggest, that the cause of the Veteran's death is related to active service in any way other than on a presumptive basis.  As such, VA is not required to obtain a medical opinion in conjunction with the instant claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2011).

The Veteran died in July 2002; the primary cause of his death was reported on the death certificate as myocardial infarction due to coronary artery disease.  Other significant conditions contributing to death were diabetes mellitus and Crohn's disease.  The Veteran was not service-connected for these or any other disability at the time of his death.  

The appellant asserts that the Veteran's cause of death is related to his active service.  Specifically, she contends that service connection is warranted for the cause of the Veteran's death because the Veteran served in the Republic of Vietnam and was exposed to herbicides during active service.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  If a Veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted an enumerated disability to a degree of 10 percent or more at any time after service, the Veteran is entitled to service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 , 3.309(e).  The Board notes that ischemic heart disease, including coronary artery disease, and diabetes are both enumerated diseases.  Id.

In considering the appellant's claim, the Board observes the Veteran's service personnel records do not support a finding that the served within the Republic of Vietnam at any point during his active service.  His DD Form 214 does not list any medal or decoration that would indicate service in the Republic of Vietnam, and personnel records do not suggest the Veteran served overseas in any location other than Okinawa, Japan.  

The Board acknowledges the appellant's contention that the Veteran spoke of having served in Vietnam.  While the Board does not question the appellant's credibility as to what the Veteran may have told her, the Board again notes the Veteran's service personnel records do not support a finding that he served within the Republic of Vietnam at any point during his active service.  Furthermore, the appellant has not submitted any other evidence in support of her contention that the Veteran served in Vietnam or was otherwise exposed to an herbicide agent.  As such, the Board finds the Veteran did not serve in the Republic of Vietnam; therefore, service connection for the Veteran's death on a presumptive basis pursuant to 38 C.F.R. § 3.309(e) is not warranted.

The Board has also considered whether service connection for a myocardial infarction, coronary artery disease, diabetes mellitus or Crohn's disease is warranted on a direct basis.  However, the Board finds that the preponderance of the evidence is against granting service connection on a direct basis.  In this regard, the Board again notes that the Veteran was not diagnosed with any of these disorders during his active service, nor is there evidence that the Veteran was diagnosed with cardiovascular disease or diabetes mellitus within one year of his honorable period of service ending December 1965.  See 38 C.F.R. § 3.309(a).  In addition, the appellant has submitted no competent medical evidence or opinion to suggest a direct causal link between the disabilities listed on the Veteran's death certificate and his active service.  As such, the Board finds the preponderance of the evidence is against service connection for the cause of the Veteran's death on a direct basis.  

In sum, the Veteran died of a myocardial infarction due to coronary artery disease with diabetes mellitus and Crohn's disease contributing to death.  None of these conditions were service-connected at the time of the Veteran's death, and the competent medical evidence of record does not indicate that they were incurred during or otherwise related to his active service.  Furthermore, record does not support a finding that the Veteran served within the Republic of Vietnam or was otherwise exposed to an herbicide agent during active service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


